Citation Nr: 1829307	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  12-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial, compensable rating for herpes prior to July 6, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, in Columbia, South Carolina, inter alia, granted service connection for herpes, assigning an initial noncompensable (zero percent) rating and a September 13, 2010 effective date, and denied service connection for posttraumatic stress disorder (PTSD).  In August 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for service-connected herpes and the denial of service connection for PTSD.  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.  A supplemental SOC (SSOC) was issued in May 2013.

As the Veteran disagreed with the initial rating assigned following the award of service connection for herpes, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In November 2014, the Board remanded the claims for a higher initial rating for herpes and for service connection for PTSD (characterized as service connection for an acquired psychiatric disorder, to include PTSD) to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, in an April 2015 rating decision, the AOJ granted service connection for PTSD.  This award resolved the Veteran's claim for service connection for PTSD, and the Veteran had not expressed any disagreement with the assigned rating or effective date.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Reno, Nevada.

In a July 2015 rating decision, the AOJ granted a higher, 60 percent rating for herpes, effective July 6, 2015.  However, inasmuch as higher ratings for the Veteran's herpes are available before July 6, 2015, and the Veteran is  presumed to seek the maximum available benefit for the disability, the claim for a higher initial rating was deemed to remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a July 2015 SSOC and October 2016 rating decision, the AOJ continued to deny ratings higher than those already assigned for herpes, and returned the remaining claim on appeal to the Board for further appellate consideration.

In April 2017, the Board again remanded the claim for a higher initial rating for herpes to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a July 2017 SSOC), and returned the matter to the Board for further appellate consideration.

In March 2018, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  During that hearing, as explained in greater detail below, the Veteran limited her appeal as reflected on the title page.  

As regards characterization of the TDIU claim on appeal, in Rice v. Shinseki, 22 Vet. App. 447, 543-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In a March 2018 correspondence, the Veteran requested consideration for unemployability, stating that she had not been able to be a correctional officer as of June 2012.  In addition, in her August 2011 NOD, the Veteran stated that she had missed work because the pain from her herpes was unbearable and made it difficult to walk at times.  Accordingly, the Board finds that the matter of entitlement to a TDIU due to service-connected herpes has been raised in the context of the Veteran's claim for a higher initial rating for herpes; and the Board has therefore expanded the appeal to include a claim for a TDIU due to this service-connected disability, as indicated on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for a higher initial rating for herpes is set forth below.  The claim for a TDIU due to herpes is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  For the period from the September 13, 2010 effective date of the award of service connection for herpes to July 5, 2015, the collective evidence is, at least, relatively evenly balanced on whether the Veteran's herpes has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 60 percent rating for herpes, for the period from September 13, 2010 to July 5, 2015, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Codes (DCs) 7899-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable resolution of the claim for a higher initial rating for herpes, prior to July 6, 2015,  to the full extent sought, the Board finds that all necessary actions in connection with the claim have been accomplished.

In this regard, as indicated with respect to the evaluation of the Veteran's herpes above, the Court has held, that on a claim for a higher initial or increased rating, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and thus, such claim remains in controversy where less than the maximum available benefit is awarded.  See AB, supra.  In so holding, however, the Court also cited to Hamilton v. Brown, 4 Vet. App. 528 (1993) for the proposition that a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  See AB, 6 Vet. App. at 39.  To do so, the Court indicated that a claimant would have to clearly express an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition.  See id.  

Here, the Veteran has clearly expressed an intent to limit the appeal to entitlement to a 60 percent rating for herpes prior to July 6, 2015.  In this regard, at the March 2018 Board hearing, the Veteran and her representative stated that she was seeking an award of a 60 percent rating for herpes from an earlier date and expressed satisfaction with the 60 percent rating currently assigned.  Thus, consistent with AB and Hamilton, the Board finds that the Veteran has limited her appeal to the issue of entitlement to a 60 percent rating for her service-connected herpes prior to July 6, 2015.  As this issue is being granted in full below, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, as in this case, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that, for the remaining period under consideration, different ratings may be warranted for different time periods.

In this case, the Veteran generally contends that her herpes has been of the same severity throughout the appeal period (to include from July 6, 2015), and as such, asserts that a 60 percent rating for her herpes is warranted for the appeal period prior to July 6, 2015.  Her herpes is assigned a noncompensable rating prior to July 6, 2015 (and a 60 percent rating thereafter) under 38 C.F.R. § 4.118, DCs 7899-7806.  Generally, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the disability, and it must be rated by analogy.  38 C.F.R. § 4.20.  In this case, the RO has determined that the DC most analogous to the Veteran's herpes to be DC 7806, which pertains to dermatitis or eczema.

Under DC 7806, a noncompensable rating is warranted for dermatitis or eczema affecting less than 5 percent of the entire body or of the exposed areas, and requiring no more than topical therapy during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum, 60 percent rating is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Turning to the relevant evidence of record, in May 2011, the Veteran underwent a VA skin examination, in which she reported having herpes outbreaks approximately three times per month.  She described her outbreaks as painful, pruritic blisters.  She denied having fever, weight loss, or other symptoms.  The VA examiner concluded that the Veteran had genital herpes with frequent outbreaks, but noted that the Veteran was not currently having an outbreak at the time of the examination.

In her August 2011 NOD, the Veteran stated that every month, she had severe pain in her vaginal area, inner thigh, and anus, and that sometimes the infections spread to her eyes and lips.

An October 2011 VA treatment note shows that the Veteran reported having a herpes outbreak once a month, coinciding with her menstrual cycle.  The attending medical professional noted that the Veteran had a herpes outbreak presently.  She also prescribed Valacyclovir for the herpes, and directed the Veteran to take two tablets by mouth twice a day for seven days, and then to take two tablets every day for 60 days.  She explained that the Veteran should take the prescribed medication for one week as directed, and then continue with suppressive therapy.  She further explained that she wrote a prescription for 60 days of suppressive therapy, and that the Veteran was advised to call her primary care physician early enough in the 2nd month for him to write her an ongoing prescription with refills at the suppression dose.  

January, February and March 2012 VA treatment notes show that the Veteran was prescribed refills for Valacyclovir for her herpes.  The Veteran was directed to take two tablets by mouth every day, and it was noted "SUPPRESSIVE THERAPY TAKE MEDICATION EVERY DAY."

An April 2013 VA treatment note shows that the Veteran was previously prescribed Acyclovir to replace Valacyclovir for her herpes, and that she was directed to take one (400 mg) tablet by mouth twice a day.  In addition, it was noted that this prescription was last filled in March 2013.  However, she was then prescribed Valtrex (also known as Valacyclovir) 500 mg twice daily for her herpes.  A May 2013 VA treatment note shows that the Veteran was prescribed to continue Valtrex 500 mg twice daily for her herpes.  

April and December 2014 VA treatment notes show that the Veteran was prescribed Acyclovir 400 mg twice daily for her herpes.

In March 2015, the Veteran underwent a VA contracted gynecological conditions examination, in which she reported having approximately two to three herpes outbreaks per month.  She also reported that she experienced herpes outbreaks in her vagina, buttock, thigh, underarm, left eye and lip.  The examiner noted that the Veteran did not currently have an outbreak, but that there was a visualized healing spot on the upper lip and under left arm.  

Based on the foregoing, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, for the entire period under consideration, the Veteran's herpes has more closely approximated requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period-the criteria for the maximum, 60 percent rating.  As shown above, the Veteran's herpes has required constant or near-constant systemic therapy during this time period, specifically oral medications (either Acyclovir or Valacyclovir (Valtrex)).  Notably, because "systemic therapy," which is the type of therapy that creates compensability, is connected to the phrase "corticosteroids or other immunosuppressive drugs" by "such as," those drug types do not constitute an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating.  See Warren v. McDonald, 28 Vet. App. 194 (2016) (citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)).  Consequently, the types of systemic treatment that are compensable under DC 7806 are not limited to "corticosteroids or other immunosuppressive drugs"; compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  Id.  Indeed, the VA Adjudication Procedures Manual (M21-1) defines "systemic therapy such as corticosteroids or other immunosuppressive drugs" as "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  M21-1, Pt. III, Subpt. iv, Ch. 4, Sec. L(1)(f) (updated May 14, 2018).  

Moreover, while the remaining rating issue is limited to consideration of the period prior to July 6, 2015, it appears that when the AOJ awarded the Veteran a 60 percent rating for herpes from July 6, 2015, such award was based upon the same symptoms and noted treatment prior to July 6, 2015-namely near-constant medication which the AOJ then conceded as being systemic therapy.  Notably, the evidence of record does not reflect any changes in or increase in severity of the Veteran's herpes on July 6, 2015 to preclude the award of the 60 percent rating from an earlier date-here, from the September 13, 2010 effective date of the award of service connection for herpes.

Therefore, given all the above, the Board finds that the collective lay and medical evidence of record is, at least, relatively evenly balanced on the question of whether the Veteran's herpes has more closely approximated the criteria for a 60 percent rating for the entire period at issue.  As such, and with resolution of all reasonable doubt in the favor of the Veteran, the Board finds that an initial 60 percent rating for the Veteran's herpes, for the period from September 13, 2010 to July 5, 2015, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

As discussed, in this case, the award of a 60 percent rating from September 13, 2010 to July 5, 2015 represents the rating sought on appeal for the service-connected disability at issue.  


ORDER

An initial 60 percent rating for herpes, for the period from September 13, 2010 to July 5, 2015, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board finds that further AOJ action on the matter of the Veteran's entitlement to a TDIU due to herpes is warranted.

As explained above, the Board finds that the matter of entitlement to a TDIU due to herpes has been raised in the context of the Veteran's claim for higher rating.  See Rice, 22 Vet. App. at 543-54.  However, as the AOJ has not specifically adjudicated this matter, after giving the Veteran an opportunity to file a formal claim for a TDIU and accomplishing the additional actions noted below, the AOJ must address this matter, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Prior to such adjudication, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran an opportunity to provide information and/or evidence pertinent the claim for a TDIU due to herpes, explaining that she has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include employment records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim for a TDIU due to herpes.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable her to file a formal application for a TDIU due to service-connected herpes.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, evidence pertinent to the matter of entitlement to a TDIU due to herpes, that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to particularly include employment records. 

In the letter, provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for a TDIU due to herpes. 
Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).


3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter of the Veteran's entitlement to a TDIU due to herpes in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


